                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
                                                                           DATE FILED: 
Andrew M. Buttaro
Associate
+1.617.341.7743
andrew.buttaro@morganlewis.com



December 9, 2019

                                                 MEMORANDUM ENDORSED
Hon. Gregory H. Woods
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: DSB Holdings, LLC v. Pioneer Investment Management, Inc., No. 1:19-cv-10972-GHW

Dear Judge Woods:

We represent Defendant Amundi Pioneer Asset Management, Inc., f/k/a Pioneer Investment
Management, Inc. (“Amundi Pioneer”), in the referenced action. Pursuant to Rule 2(C) of the Court’s
Individual Rules of Practice, we respectfully request permission to file a motion to dismiss the
complaint filed by DSB Holdings, LLC (“DSB”) (ECF 1-1) (the “Complaint”) under Rule 12(b)(6) of
the Federal Rules of Civil Procedure. We also request that the Court schedule a pre-motion
conference if it deems one necessary. If the Court determines that a conference is necessary, counsel
for Amundi Pioneer requests permission to participate telephonically.

Amundi Pioneer removed this action on November 27, 2019. On December 3, 2019, and before the
case was assigned, it filed a Motion to Dismiss (ECF 5) (the “Motion”). See Fed. R. Civ. P. 81(c). The
next day, this case was assigned to this Court. Now that the case has been assigned, Amundi Pioneer
submits this letter as required under Rule 2(C). Amundi Pioneer has conferred with opposing counsel,
who opposes the Motion.

The Motion argues that the Complaint, which asserts a breach-of-contract claim against Amundi
Pioneer, should be dismissed on two grounds.

First, New York law controls the contract question, and provides a six-year statute of limitations for
contract actions. Town of Oyster Bay v. Lizza Indus., Inc., 4 N.E.3d 944, 947 (N.Y. 2013) (citing
CPLR 203[a]; 213[2]). Because the contract claim is based on conduct from more than six years
before the Complaint was filed, it is barred by limitations.

Second, the Complaint fails to plead “enough facts to state a claim to relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). DSB’s claims are speculative and
conclusory. At bottom, DSB alleges that one of Amundi Pioneer’s former portfolio managers had
secret meetings with Galvstar’s landlord and business partners, during which he provided confidential
information as part of a plot to drive Galvstar out of business. DSB is vague and conclusory about
what confidential information the manager supposedly divulged. Further, the Complaint asks the
Court to draw implausible inferences from the facts, including that: (1) Amundi Pioneer tried to
destroy its own investment; (2) Amundi Pioneer’s normal investment-monitoring actions, as a




                                                   Morgan, Lewis & Bockius     LLP

                                                   One Federal Street
                                                   Boston, MA 02110-1726              +1.617.341.7700
                                                   United States                      +1.617.341.7701
     December 9, 2019
     Page 2

     bondholder, suggest an illicit plot; (3) this supposed plot, and not DSB’s own business troubles,
     caused DSB’s financial issues; and (4) a landlord removing equipment from a non-paying tenant
     suggests collaboration to drive DSB out of business.

     Amundi Pioneer respectfully requests that the Court consider the pending Motion, which was
     submitted just before assignment. Alternatively, if the Court would prefer that Amundi Pioneer refile
     its motion to dismiss, Amundi Pioneer respectfully requests that it be permitted to do so.

     Thank you for your consideration of this matter.

     Sincerely,

     /s/ Andrew M. Buttaro

     Andrew M. Buttaro

     AMB


     cc by ECF:      Matthew Sheppe
                     Reiss Sheppe LLP
                     425 Madison Avenue, 19th Floor
                     New York, New York 10017
                     msheppe@reisssheppe.com



$SSOLFDWLRQJUDQWHGLQSDUW7KHPRWLRQWRGLVPLVVSHQGLQJDW'NW1RLVGHQLHGZLWKRXWSUHMXGLFH
7KH&RXUWZLOOKROGDWHOHFRQIHUHQFHUHJDUGLQJ'HIHQGDQW¶VSURSRVHGPRWLRQWRGLVPLVVRQ'HFHPEHU
DWDP7KHSDUWLHVDUHGLUHFWHGWRFDOO&KDPEHUV  DWWKDWWLPHZLWKDOOSDUWLHV
RQWKHOLQH

7KH&OHUNRI&RXUWLVGLUHFWHGWRWHUPLQDWHWKHPRWLRQVSHQGLQJDW'NW1RVDQG

SO ORDERED.
Dated: 'HFHPEHU                                      _____________________________________
                                                                      _____
                                                                          _______
                                                                             __
                                                                              ___________________
New York, New York                                                    GREGORY
                                                                       REGORO Y H.
                                                                            OR     H. WOODS
                                                                       ited States District Judge
                                                                     United
